Citation Nr: 1311305	
Decision Date: 04/05/13    Archive Date: 04/19/13

DOCKET NO.  10-45 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the thumbs, to include as secondary to right knee traumatic arthritis.

2.  Entitlement to service connection for degenerative arthritis of the back, on a direct basis and as secondary to right knee traumatic arthritis.

3.  Entitlement to service connection for degenerative arthritis of the left knee, on a direct basis and as secondary to right knee traumatic arthritis.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served in the Army Reserves from February 1970 to February 1976 and had periods of active duty for training (ACDUTRA), including from May 1970 to December 1970. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In July 2012, the Veteran testified during a Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is included in the claims file.  At that time, the Veteran's attorney submitted additional evidence and argument directly to the Board, along with a waiver of initial RO consideration.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2012).  

During the July 2012 Board hearing, the Veteran's attorney argued that the issues on appeal included entitlement to service connection for psoriasis and psoriatic arthritis.  The Veteran's 2008 claim explicitly referred to "degenerative" arthritis, and that was the claim considered by the RO in the 2008 rating decision.  In his notice of disagreement in June 2009, the Veteran stated that he was "also asking to reopen [his] appeal for service connection of psoriasis and psoriatic arthritis, as secondary to psoriasis."  Those claims were then denied in a December 2009 rating decision.

While VA is required to interpret claims liberally, and while claimants are not required to use medical terminology when filing claims with VA, it is clear, here, that the Veteran filed separate and distinct claims for degenerative arthritis in 2008 and for psoriatic arthritis in 2009.  Simply looking at the four corners of his 2009 notice of disagreement, it is clear that he knew he was disagreeing with a 2008 decision that denied arthritis, but that he also knew that such decision did not encompass consideration of psoriatic arthritis, as he then asked that this claim be reopened.

After the denial of reopening of psoriasis and psoriatic arthritis in a 2009 rating decision, there was no notice of disagreement.  Although the Veteran's formal appeal as to his general arthritis claim was received within one year, there is nothing in that appeal alleging entitlement to service connection for psoriasis and psoriatic arthritis (or even mentioning it).  Considering that he clearly knew such conditions were being considered separately by VA - as evidenced by two rating decisions and the language of his NOD - the Board cannot reasonably construe his appeal as somehow encompassing any claim for psoriasis and psoriatic arthritis.  The outcome of the claim for psoriatic arthritis is, in large part, dependent on the outcome of the underlying claim for service connection for psoriasis.  Therefore, it would be potentially prejudicial to the Veteran if the Board were to now consider his claim to include psoriatic arthritis, since he is not service-connected for psoriasis at this time.  It is for this reason that the Board will consider at this time only degenerative arthritis, with the issue of psoriatic arthritis remaining within the RO's jurisdiction.  

It is not entirely clear that the December 2009 rating decision is final considering the voluminous medical evidence received within the following year.  38 C.F.R. § 3.156(b).  However, without any jurisdiction over the underlying claim, the Board cannot address finality in the first instance.  So as not to prejudice the Veteran and to ensure that his claims are fully considered, the Board REFERS these issues, to include any determination of the finality of the December 2009 rating decision, to the Agency of Original Jurisdiction (AOJ) for appropriate action. 



FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, the Veteran withdrew on the record his substantive appeal concerning the issue of entitlement to service connection for arthritis of the thumbs, to include as secondary to right knee traumatic arthritis.

2.  The Veteran's degenerative arthritis of the back and left knee are not directly related to service and were neither caused nor have been aggravated by his service-connected right knee traumatic arthritis.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran concerning the issue of entitlement to service connection for arthritis of the thumbs, to include as secondary to right knee traumatic arthritis, have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2012).

2.  The criteria for service connection for degenerative arthritis of the back, on a direct basis and as secondary to right knee traumatic arthritis, have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012). 

3.  The criteria for service connection for degenerative arthritis of the left knee, on a direct basis and as secondary to right knee traumatic arthritis, have not been met.  38 U.S.C.A. §§ 101(22), (24), 1110, 1111, 1131, 1132, 1153, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2012).   



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202, 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  Here, the Veteran withdrew on the record during his July 2012 hearing his substantive appeal concerning the claim of service connection for arthritis of the thumbs, to include as secondary to right knee traumatic arthritis.  As there remain no allegations of errors of fact or law for appellate consideration regarding this claim, the Board does not have jurisdiction to review it, and it is dismissed.

II.  Duties to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issues on appeal.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2012).  The information contained in a May 2008 letter satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2012); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Moreover, the Veteran was notified of regulations pertinent to the establishment of an effective date and disability rating in the May 2008 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, identified private medical records, and Social Security Administration (SSA) records have been obtained.  

Also, the RO obtained a medical opinion report in connection with the Veteran's claims in October 2008.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2012).  This report was adequate because, along with the other evidence of record, it provided sufficient information to decide the Veteran's appeal and a sound basis for making such a decision.  The report and opinions contained therein were based on a review of the claims file with citation to pertinent records and evidence, by a physician with appropriate expertise.  38 C.F.R. § 3.159(c)(4) (2012); Barr v Nicholson, 21 Vet. App. 303 (2007).

There is no indication in the record that any additional evidence relevant to the issues on appeal is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Also, in Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the regulation.  They consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, during the July 2012 Board personal hearing, the VLJ fully explained the issue on appeal.  The Veteran was assisted at the hearing by his attorney, and the VLJ and the Veteran's attorney asked questions regarding the nature and etiology of the Veteran's claimed disabilities, specifically regarding how such disabilities were related to his service.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that any error in notice provided during the Veteran's hearing constitutes harmless error. 

All of the evidence in the Veteran's claims file has been thoroughly reviewed. Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the matters on appeal.  The Veteran should not assume that pieces of evidence, not explicitly discussed herein, have been overlooked.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

III.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may be also granted only for disability resulting from disease or injury incurred or aggravated while performing ACDUTRA or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  See 38 U.S.C.A. § 101(22), (24); 38 C.F.R. § 3.6.

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within a prescribed period following discharge from service; the presumptive period for arthritis is one year.  38 C.F.R. §§ 3.307, 3.309(a).  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  However, the presumption provisions of 38 C.F.R. §§ 3.307 and 3.309 are inapplicable to periods of ACDUTRA or INACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40 (2010); Donnellan v. Shinseki, 24 Vet. App. 167 (2010).  Thus, such provisions are not applicable in this case.

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310). 

With disability compensation claims, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997).  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462   (2007) (concerning rheumatic fever); see also Routen, 10 Vet. App. 183.

In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  See generally Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

In this case, as reflected in a September 2008 statement, the Veteran asserts that his service-connected traumatic right knee arthritis spread to the other joints of his body, and that his pain and stiffness in his left knee and back was a result of his original in-service injury to the right knee.  

While service treatment records during the Veteran's period of ACDUTRA from May 1970 to December 1970 reflect treatment for right knee pain and stiffness after sustaining an injury, they reflect no complaints or findings of any left knee or back problems during this period or any others during the Veteran's Reserve service.  The report of a September 1975 annual service examination reflects findings of old medial collateral ligament tear of the right knee, and a notation that the Veteran's right knee was injured in 1970 and was swollen and stiff at times, but no findings of any left knee or back problems, and a notation that the Veteran denied all other significant medical history.

August 1993 to September 1995 private treatment records reflect treatment for gouty arthritis of the feet and hands.

A December 1997 letter from the Veteran's private physician, Dr. S., reflects that Dr. S. had been treating the Veteran for two years for arthritis.  Dr. S. stated that the Veteran had severe degenerative disease in his feet, and that the diagnosis of Dr. S. and of the Veteran's rheumatologist was that of psoriatic arthritic rheumatosis, even though there had been some question of gout in the past.  Dr. S. further stated that an in-service injury may also have been a factor in the development of degenerative disease of the Veteran's right knee.

January 1998 to December 1998 private treatment records reflect treatment for inflammatory arthritis, which originally was thought to be either gout or psoriatic arthritis, and was eventually considered to be psoriatic arthritis.  An October 1999 private treatment note reflects that the Veteran had psoriatic arthritis, and a long history of foot disorder and degenerative changes in multiple joints associated with long-standing psoriatic rheumatism.  A December 2000 record reflects that the Veteran complained of joint pain and was noted to have had osteoarthritis of the knees.  In June 2001, the Veteran again complained of joint pain and was noted to have had marked deformities in the feet and involvement of shoulders, elbows, hands and back associated with his chronic arthritis; the diagnosis was psoriatic arthritis.  February and March 2002 private medical records indicate further treatment for joint pain, with a diagnosis of psoriatic arthritis with severe erosive disease.

VA treatment records from February 2002 to March 2012 indicate continuing treatment for psoriatic arthritis.

Private treatment records from September 2004 to November 2004 reflect treatment for diagnoses of severe psoriatic arthritis and mechanical low back pain with some spasm in the left paralumbar region.  March 2006 VA X-rays revealed a narrow medial compartment of the left knee, which showed worsening from a July 2003 study, degenerative disc disease of the lumbar spine at L4-5 and L5-S1, and degenerative joint disease at L5-S1.  Private medical records from April 2008 to July 2010 reflect further treatment for diagnoses of psoriatic arthritis and mechanical low back pain.  A July 2008 record reflects a statement from the Veteran's private physician that he was having some worsening midback pain, which the physician thought was probably mechanical rather than inflammatory.  

In October 2008, a VA physician reviewed the claims file and noted that the Veteran had twisted his right knee in basic training in 1970, was evaluated in 2007, and was diagnosed with moderate tricompartmental arthritis of the right knee.  It was noted that the physician evaluated the Veteran's X-rays, and that this appeared to be the case.  The physician also stated that the Veteran had mild to moderate arthritis in the right knee, but also had a diagnosis of psoriatic arthritis.  The physician opined that, with regard to the left knee and lumbar spine, it was unlikely that arthritis was a result of his posttraumatic arthritis in the right knee.  The examiner stated that having pain in one joint would not cause posttraumatic arthritis in other joints of the body, and that, after reviewing the Veteran's chart, it appeared that he had findings that were more consistent with psoriatic arthritis of other joints of his body, and not posttraumatic arthritis.  Therefore, the Veteran's left knee and lumbar spine conditions were likely a result of psoriatic arthritis and not posttraumatic arthritis of one knee, and that there was no evidence in the Veteran's chart stating how the right knee may have affected the other joints.  

VA treatment records dated from December 2010 to March 2012 reflect continuing treatment for both back and knee pain and a diagnosis of psoriatic arthritis for 20 years.  These records also contain notations that the Veteran's joints were compatible with severe erosive arthritis, and that magnetic resonance imaging (MRI) of the lumbar spine in October 2009 was compatible with mild lumbar spinal stenosis.

During his July 2012 Board hearing, the Veteran testified that he had psoriatic arthritis in his knees, back and all over, as the result of first having had psoriasis.  

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the claims for service connection must be denied. 

Initially, the record does not reflect, and the Veteran has not contended, that degenerative arthritis was the result of any in-service injury or began until many years after the Veteran's service in the Army Reserves from February 1970 to February 1976.  Service treatment records reflect no complaints or findings of any left knee or back problems, despite noting a history of right knee problems, and the earliest indication of arthritis in the record is an August 1993 private treatment record reflecting arthritis of the feet and hands.  The record does not reflect any complaints of left knee problems until December 2000, or back problems until June 2001.

Rather, the Veteran has contended that his left knee and back degenerative arthritis are secondary to his service-connected right knee traumatic arthritis.  However, the weight of the competent and probative evidence is against his claims.

The only competent and probative opinion on the question of whether the Veteran's left knee or back degenerative arthritis might be secondary to his service-connected right knee arthritis is that of the October 2008 VA examining physician, who opined that the Veteran's left knee and lumbar spine conditions were likely a result of psoriatic arthritis, and not posttraumatic arthritis of one knee, and that there was no evidence that the right knee may have affected any other joints.  The VA physician cited the medical evidence of record and explained that having pain in one joint would not cause posttraumatic arthritis in the other joints of the body and that, after reviewing the Veteran's chart, the findings were more consistent with psoriatic arthritis of the joints of his body and not posttraumatic arthritis.

The Board finds the VA examiner's opinion and rationale to be persuasive.  It was made by a physician who reviewed the claims file and cited pertinent evidence and records.  Also, the VA physician's opinion and rationale are consistent with the record.  The extensive medical record of the Veteran's arthritis since 1997 has continuously indicated that his arthritis is psoriatic arthritis, which has become more severe throughout the years and has affected his left knee and lumbar spine.  Furthermore, the Veteran himself, as reflected in his July 2012 Board hearing testimony, has asserted that his left knee and lumbar spine arthritis are psoriatic in nature, and are the result of psoriasis.  Also the record does not contain, and neither the Veteran nor his representative has identified, any medical opinion or evidence indicating that the Veteran's left knee or lumbar spine degenerative arthritis was caused or has been aggravated by his service-connected traumatic right knee arthritis, or otherwise contradicting the VA examiner's opinion that the Veteran's right knee condition had had no affect on the left knee or back but, rather, that such conditions were simply a result of his progressively severe psoriatic arthritis.  

The Board notes the private treatment records from September 2004 to November 2004 and April 2008 to July 2010 reflecting treatment for diagnoses of severe psoriatic arthritis, as well as mechanical low back pain with some spasm in the left paralumbar region, with the notation in July 2008 that the Veteran was having some worsening midback pain, which his physician thought was probably mechanical rather than inflammatory.  The Board also notes the VA treatment records noting that MRI of the lumbar spine in October 2009 was compatible with mild lumbar spinal stenosis.  However, even if such mechanical back pain or spinal stenosis are separate disability from the Veteran's extensively noted psoriatic arthritis, there is no indication in the record, including in such private and VA treatment notes, that such mechanical back pain or spinal stenosis might be related to service, or was caused or permanently aggravated by the Veteran's service-connected right knee traumatic arthritis in any way.  

Also, again to the extent that the Veteran asserts that his back and left knee arthritis are psoriatic, and that such psoriatic arthritis, as well as psoriasis generally, are related to service, as noted in the introduction above, the Board does not have jurisdiction over these issues and will not address them in this decision, and they have been referred to the AOJ for appropriate action.

The Board acknowledges Jandreau, 492 F.3d 1372, in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation.  However, while the Veteran might believe that his degenerative arthritis of the back or left knee is medically related to his service-connected right knee traumatic arthritis, the question of whether such service-connected disability caused or aggravated the Veteran's left knee or back arthritis extends beyond an immediately observable cause-and-effect relationship, and is one that requires medical expertise to answer.  As such, the Veteran is not competent to address etiology in the present case.

Thus, the Board finds that the evidence weighs against a finding that the Veteran's degenerative arthritis of the back and left knee are directly related to service or were caused or have been aggravated by his service-connected right knee traumatic arthritis.  Accordingly, the Board finds that the Veteran's claims for service connection for degenerative arthritis of the back and left knee must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.














[Continued on Next Page]
ORDER

The issue of entitlement to service connection for arthritis of the thumbs, to include as secondary to right knee traumatic arthritis, is dismissed.

Service connection for degenerative arthritis of the back, on a direct basis and as secondary to right knee traumatic arthritis, is denied.

Service connection for degenerative arthritis of the left knee, on a direct basis and as secondary to right knee traumatic arthritis, is denied.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


